 32320 NLRB No. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In fn. 2 of his decision, the judge inadvertently omitted the cita-tion for New Horizons for the Retarded, 283 NLRB 1173 (1987).2The clarification, signed by the Respondent's president, reads, inpertinent part:POLICY ON OVERTIME PAYAs stated in our Employee Handbook our policy on overtimepay is as follows:``Overtime is authorized work performed in excess of forty (40)hours per work week at time and one half (1 1/2) the regular
straight time hourly rate.''The only exception to this policy is as follows:When an owner agrees to reimburse the company for all over-time and the company receives this reimbursement, we in turn
will pass this on to the employee. Employees will, however,
be penalized this overtime pay until they reach 40 hours if
they ``play the game'' of missing work during the week only
to make it up on the weekend with overtime. This is consid-
ered unfair to both the company and to the owner we are
working for.If the company, for whatever reason, has to authorize overtimeand it is not reimbursed by the owner the rule as stated in the
policy manual will be followed.3We find no merit in the Respondent's contention that the October16 and June 24 strikers did not have employee status because they
were paid union organizers or ``salts.'' See NLRB v. Town & Coun-try Electric, docket No. 94-947 (Nov. 28, 1995) (job applicants whoare also paid union organizers are nevertheless employees within the
meaning of Sec. 2(3) of the Act and are entitled to its protection).Member Truesdale agrees with the judge that the employees' workstoppages constituted protected activity within the meaning of Sec.
7 of the Act. Cf. DeMuth Electric, 316 NLRB 935 (1995) (an em-ployee who walked off the job without explanation to take a better
paying job elsewhere did not engage in a protected strike but rather
quit his employment).Allied Mechanical Services, Inc. and Plumbers andPipe Fitters Local 337, United Association of
Journeymen and Apprentices of the Pipe Fit-
ting Industry of the United States and Canada,
AFL±CIO. Cases 7±CA±34274, 7±CA±34798,and 7±CA±34967December 18, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDTRUESDALEOn July 19, 1994, Administrative Law Judge Rich-ard H. Beddow Jr. issued the attached decision. The
Respondent filed exceptions, a supporting brief, and a
reply brief in response to the cross-exceptions. The
General Counsel filed cross-exceptions, a supporting
brief, and an answering brief in response to the excep-
tions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions, and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions, except as modified below,
and to adopt the recommended Order as modified.11. The judge found that the Respondent did not vio-late Section 8(a)(5) and (1) of the Act by clarifying its
existing company policy on overtime pay for employ-
ees. We agree.In adopting his finding, we note the following undis-puted facts. For several years, the Respondent has
maintained a formal, written overtime policy in its em-
ployee handbook whereby an employee may receive
overtime pay of time and one half after completion of
40 hours per week. In mid-1991 or early 1992, the Re-
spondent began paying an employee double time for
Sunday work on ``reimbursable'' jobs whenever the
customer had agreed in advance to reimburse the Re-
spondent for certain weekend overtime work. In mid-
1993, some employees began abusing the system by
taking time off during their regular workweek only to
make up their hours by receiving double pay for Sun-
day reimbursable work. Recognizing that this abuse
was unfair to its customer, the Respondent issued a
written clarification of its overtime pay policy. The
clarification indicates that an employee must complete
the requisite 40 hours before overtime pay (including
Sunday double pay on reimbursable jobs) will be
paid.2Here, the Sunday double pay practice on reimburs-able jobs appears to have emanated from the handbook
overtime policy. The clarification, which issued only
after employee abuse was discovered, is fully consist-
ent with the Respondent's overall overtime pay
scheme. Consequently, we agree with the judge that
the Respondent's August 1993 notice to employees
that they had to meet the basic 40-hour workweek re-
quirement set forth in the employee handbook was
fully encompassed within its existing overtime policy.
We, therefore, find that the Respondent was not obli-
gated to bargain with the Union before it issued this
clarification.2. The judge found that on October 16, 1992, em-ployees Ted Fuller, Harold Hill, Grant Maichele, Gil
Ragsdale, Mac Rognow, and Steve Titus participated
in an economic strike against the Respondent. He also
found that on June 24, 1993, employees Jim
Bronkhorst, Ken Falk, Marty Preston, and Brian
Rowden participated in an economic strike against the
Respondent. The judge concluded that these striking
employees were engaged in protected concerted activ-
ity under Section 7 of the Act.3The judge also found that the above strikers madeunconditional offers to return to work after the October
16 and June 24 strikes ended on November 10, 1992,
and July 6, 1993, respectively. He further found that
the Respondent subsequently refused to reinstate the
strikers, pursuant to their offers, when jobs became
available on or after June 14, 1993, but it instead hired
new employees which was contrary to these strikers'
recall rights set forth in Laidlaw Corp., 171 NLRB 33ALLIED MECHANICAL SERVICES4There is no indication from the record when the Union first dis-covered the alleged mistake.5This is in contrast to the situation after an earlier strike by 12employees on July 20, 1992. There, the Union initially made an un-
conditional offer to return to work, on August 4, 1992, on behalf
of 10 of the 12 employees. On September 8, 1992, the Union cor-
rected this error by making an unconditional offer to return on be-
half of the two other employees who had earlier struck.1366 (1968). The judge concluded that the Respondentthereby violated Section 8(a)(1) and (3) of the Act by
failing and refusing to reinstate these strikers as jobs
became available on and after June 14, 1993.The Respondent argues that the October 16 and June24 strikes do not constitute protected concerted activity
by employees and that it had no obligation to reinstate
any striker after the strikes ended. We adopt the
judge's findings and conclusions, which are summa-
rized above, except that we agree with the Respondent
that it did not unlawfully refuse to reinstate Gil
Ragsdale. As more fully discussed below, the record
evidence shows that an unconditional offer to return to
work on behalf of Ragsdale was never submitted or ef-
fectively communicated to the Respondent, and there-
fore no reinstatement obligation involving Ragsdale
ever arose.Six employees, including Ragsdale, participated inthe October 16 strike which was sponsored and sup-
ported by the Union. The other unit employees contin-
ued to work unimpeded by the strike. By letter dated
October 16, 1992, the Union informed the Respondent
that Fuller, Hill, Maichele, Ragsdale, Roggow, and
Titus were on strike because of the Respondent's pur-
ported unfair labor practices. The strike continued until
November 10, 1992.By letter dated November 10, 1992, the Union madean unconditional offer to return to work on behalf of
Fuller, Hill, Maichele, Rognow, and Titus. This letter
did not mention Ragsdale's name and identified only
the above five employees as having ended their ``un-fair labor practice strike'' against the Respondent. The
judge concluded without explanation that Ragsdale's
name was omitted from the letter ``due to an oversight
by the Union.''4But the Union never notified the Re-spondent that Ragsdale's name had been omitted by
mistake and that he, like the other October 16 strikers,
wanted to return to work.5Ragsdale testified that on November 17, 1992, hewent with the other strikers to meet with John
Huizenga, the Respondent's president. He testified that
before that meeting occurred, the strikers first met with
Vince Cristiano, the Union's business agent, for coffee.
Ragsdale testified that on that day he saw and read a
copy of the November 10 letter before it was later pre-
sented to Huizenga. There is no indication from the
record that Ragsdale ever objected, then or at any time
thereafter, to the fact that the letter had omitted his
name from the list of returning strikers who wanted toreturn to work. The record also provides no expla-nation why Ragsdale or Cristiano took no action to add
Ragsdale's name to the list of strikers set forth in the
letter as the Union had earlier done, as detailed at foot-
note 4, supra.During the meeting with Huizenga later on Novem-ber 17, 1992, striker Hill served as the employees'
spokesperson and gave a copy of the November 10 let-
ter to Huizenga. Ragsdale testified that Hill ``said
something in the way of saying we was there to go
back to work'' and that Huizenga replied that ``he
didn't have no work for us.'' As far as the record
shows, this exchange between Hill and Huizenga was
the full extent of this meeting. Ragsdale did not speak
up, but was standing in a position to see Huizenga.
Ragsdale, however, testified that he did not know
whether Huizenga could see him too. Whether
Huizenga was actually aware that Ragsdale was among
the gathered strikers is not known.We find that Ragsdale did not effectively commu-nicate a valid unconditional offer to return to work
based on the fact that he was present with the other
strikers during the November 17 encounter with
Huizenga when Hill announced that ``we was there to
go back to work.'' This fact alone fails to take into ac-
count all the circumstances surrounding the relevant
events.In this regard, the Union's November 10 letter spec-ified only five returning strikers, and this same written
message was given the Respondent on two separate oc-
casions. Before the second time, Ragsdale had even
read the November 10 letter, but it was never corrected
or supplemented to include his name before it was
handed to Huizenga on November 17. Thus, the clear
written message submitted to the Respondent from the
Union and the strikers themselves was that Ragsdale
was not among the strikers who were making an un-
conditional offer to return to work on November 17.Furthermore, we find that the Respondent had noreason to doubt the accuracy or completeness of the
striker list in the November 10 letter. As revealed by
the record, throughout this period the Union had adopt-
ed a bargaining strategy in which it encouraged strik-
ing by some unit employees while allowing other unit
employees to continue to work unimpeded during the
strike. In this context, then, the omission of Ragsdale's
name from the November 10 letter probably would not
have raised any suspicion on the part of the Respond-
ent because the omission could have just as easily
meant that Ragsdale remained on strike with the
Union's blessings.Nor do we consider Hill's comment to Huizenga onNovember 17 to be sufficient notice of an uncondi-
tional offer to return on behalf of Ragsdale. First,
Hill's statement was not made in isolation but in the
context of the November 10 letter provided to 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Our dissenting colleague takes the position that Ragsdale,through employee Hill, made a sufficient offer to return to work.
However, the dissent ignores the fact that Ragsdale admittedly read
the November 10 letter, which was resubmitted on November 17,
but he never complained nor questioned the omission of his name
from the striker list. Instead, by doing nothing and remaining silent,
both before and during Hill's presentation of the striker list to
Huizenga, Ragsdale himself created whatever confusion now exists
over his status. In our view, the Respondent could not have antici-
pated such confusion given the Union's clear written message that
only five strikers wanted to return.Huizenga during the same meeting. Thus, the ``we''referred to by Hill in his statement could have reason-
ably been interpreted by Huizenga as only encompass-
ing the five strikers named in the November 10 letter.
This interpretation is most likely for several reasons.
First, at no time during the November 17 meeting did
the strikers indicate that the ``we'' was broader than
the five strikers named in the November 10 letter. Sec-
ond, Ragsdale's name was never mentioned and no ex-
planation was provided to Huizenga as to why the No-
vember 10 letter did not include Ragsdale's name. Fi-
nally, Ragsdale himself was not even sure that
Huizenga was even aware that he was with the other
strikers that day. Ragsdale never made his presence
known by speaking up during that meeting, and he did
not know whether Huizenga could even see him.6Finally, we find that the circumstances of this caseare different from the situation presented in HaroweServo Controls, 250 NLRB 958 (1980), where theBoard found that the union had made an effective un-
conditional offer on behalf of all striking employees to
return to work. In that case, the union representative,
like Hill in the instant case, orally told company offi-
cials that the strikers wanted to return to work. But,
unlike Hill, the union representative in Harowe, supra,never gave the company officials a written notice indi-
vidually naming the returning strikers. Rather, the
union representative in Harowe took the opposite ap-
proach by clarifying to the company that the union was
making an unconditional offer to return to work for
every striker as far as he knew. Then, in his official
notice to the company sent the following day, the
union representative again confirmed that ``the strikers
... have elected to end the strike and 
all are request-ing to be put back to work ... .'' (Emphasis added.)

Harowe, supra at 1061. Thus, both the oral and writtencommunication from the union to management in
Harowe, unlike the present situation, conveyed thesame clear message that all strikers wanted to returnto work unconditionally.Therefore, in light of all the circumstances, we con-clude that the Respondent did not violate Section
8(a)(3) and (1) by refusing to reinstate Ragsdale. Ac-
cordingly, we shall reverse the judge, dismiss this por-
tion of the complaint, and exclude his name from para-
graph 2(a) of the Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Allied
Mechanical Services, Inc., Grand Rapids, Michigan, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Offer Jim Bronkhorst, Ken Falk, Ted Fuller,Harold Hill, Grant Maichele, Marty Preston, Mac
Rognow, Brian Rowden, and Steve Titus immediate
and full reinstatement to their former jobs or, if those
jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other
rights or privileges previously enjoyed, and make them
whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in
the manner set forth in the remedy section of the deci-
sion.''2. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERBROWNING, dissenting in part.I agree with my colleagues that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by failing and
refusing to reinstate certain former strikers when jobs
became available on and after June 14, 1993. Contrary
to my colleagues, however, I would adopt the adminis-
trative law judge's finding that the Respondent also
unlawfully refused to reinstate employee Gil Ragsdale,
and would reverse the judge's finding that the Re-
spondent did not violate Section 8(a)(5) and (1) of the
Act by changing its premium pay policy without first
bargaining with the Union.The Failure to Reinstate RagsdaleIt is not disputed that six employees includingRagsdale attended a November 17, 1992 meeting with
John Huizenga, the Respondent's president, at which
employee Harold Hill served as spokesman and orally
made a collective, unconditional offer to return to
work. Huizenga responded that he had no work for the
former strikers, and made no subsequent offer of rein-
statement to any of them.My colleagues find that Ragsdale's presence at thismeeting, and Hill's collective offer to return, did not
effectively communicate Ragsdale's unconditional
offer to return to work. Specifically, my colleagues
contend that the communicative effect of the Novem-
ber 17 oral offer to returnÐas it pertained to
RagsdaleÐwas compromised because Ragsdale's name
was inadvertently omitted from the Union's November
10, 1992 letter, a copy of which was presented to
Huizenga at the November 17 meeting, which made an
unconditional offer to return on behalf of the striking
employees. I disagree. 35ALLIED MECHANICAL SERVICES1I find irrelevant the fact that Ragsdale read the Union's Novem-ber 10 letter but did not object to the omission of his name on the
letter. Because Hill made a clear, oral offer to return on behalf of
all the employees including Ragsdale, there was no need for
Ragsdale to mention the omission.I find that Ragsdale, through employee Hill, made asufficient offer to return to work at the November 17
meeting. Although the November 10 letter may con-
stitute additional proof of an offer to return on behalf
of the other five employees, the omission of
Ragsdale's name on that letter does not nullify Hill's
oral offer to return on behalf of Ragsdale. At most, the
only conclusion to be drawn under these circumstances
was that the omission of Ragsdale's name was an inad-
vertent, technical error. To the extent that the letter,
viewed alone, caused any confusion concerning
Ragsdale, that confusion was clarified by the oral offer
to return.1I find unpersuasive my colleagues' contention thattheir finding is supported by Ragsdale's testimony that,
at the November 17 meeting with Huizenga, Ragsdale
stood in a position to see Huizenga but did not know
whether Huizenga could see him too. Such testimony
does not establish that Huizenga was not aware of
Ragsdale's presence at the meeting, or that Huizenga
perceived the offer to return as only on behalf of the
five employees other than Ragsdale. Indeed, there is no
testimony that Huizenga did not see Ragsdale at the
meeting, or that the Respondent understood Hill to be
speaking only on behalf of the five employees other
than Ragsdale.In finding that the inadvertent omission ofRagsdale's name from the November 10 letter effec-
tively nullified the November 17 oral offer on behalf
of Ragsdale, my colleagues have, in essence, found
that there is ambiguity concerning the subsequent oral
offer to return, and that such ambiguity should be re-
solved in favor of the Respondent. Assuming arguendo
the inadvertent omission caused any confusion that
was not resolved by the oral offer to return, that confu-
sion would have been clarified had the Respondent
acted lawfully with respect to the other five
discriminatees. Indeed, under lawful circumstances, the
Respondent would have offered reinstatement to the
other five discriminatees when work became available,
and any legitimate, good-faith confusion by the Re-
spondent concerning Ragsdale would have become ap-
parent and properly dealt with by the parties. Thus, to
the extent that there was any confusion over
Ragsdale's status, the Respondent, by its unlawful con-
duct, prevented that confusion from being resolved. By
resolving such uncertainty against Ragsdale, my col-
leagues have allowed the Respondent to benefit from
its unlawful conduct.Accordingly, because Ragsdale made an uncondi-tional offer to return to work, I would find the Re-spondent's failure to offer him reinstatement whenwork became available violated Section 8(a)(3) and (1)
of the Act as alleged.The Change in Premium Pay PolicyMy colleagues find, in agreement with the judge,that the Respondent did not violate the Act by chang-
ing its policy and practice of paying employees pre-
mium pay for reimbursable work on Sundays. I dis-
agree.The Respondent's handbook states that employeesare paid one-and-one-half times the regularly hourly
rate for work in excess of 40 hours per week. In addi-
tion, the Respondent's practice was to pay its employ-
ees double time for work on Sunday that was reim-
bursable by the customer. The Respondent paid its em-
ployees the double time regardless of whether those
employees had worked 40 hours in the previous week.In July 1993, the Respondent became concerned thatcertain employees were receiving more than their usual
pay by taking time off during the week only to make
up their hours by working for double time on reim-
bursable jobs. To address this situation, the Respond-
ent, without notifying the Union, issued a notice to
employees stating that employees would no longer re-
ceive double time for reimbursable work if employees
took time off, without good reason, during the pre-
vious workweek. My colleagues, in agreement with the
judge, consider the Respondent's notice to be a clari-
fication of an existing policy. I find, however, that the
Respondent, through this notice, announced a unilateral
change from its previous practice.It is clear that the discussion of overtime in the Re-spondent's handbook applied to situations other than
work on reimbursable jobs. Whereas the handbook re-
ferred to pay at time and one half for work in excess
of 40 hours, the Respondent regularly paid its employ-
ees double time on reimbursable jobs without regard to
whether the employee had worked 40 hours in a week.
Indeed, the Respondent's notice admits by negative
implication that the rule set forth in its handbook did
not apply to reimbursable jobs. This notice states as
follows:If the company, for whatever reason, has to au-thorize overtime and it is not reimbursed by the
owner the rule as stated in the policy manual will
be followed.Thus, the Respondent could not address its concernsmerely by enforcing its written policy, because that
policy did not apply to reimbursable work. Further, it
could not rely on its past practice as support for its po-
sition because it had paid employees double time on
reimbursable jobs even if they had not worked a 40-
hour week. Therefore, the Respondent addressed its
concerns by changing its policy and past practice. TheRespondent was obligated to bargain with the Union 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Indeed, that the Respondent had sought to correct what it per-ceived as a legitimate problem of employee abuse did not absolve
it from its obligation to bargain with the Union. Instead of unilater-
ally implementing its own solution to the perceived abuse, the Re-
spondent was obligated to bargain with the Union concerning pos-
sible solutions to the problem.1All following dates will be in 1993 unless otherwise indicated.over this change.2Its failure to do so violated Section8(a)(5) and (1) of the Act.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
fail and refuse to reinstate or to recalleconomic strikers to their former or substantially
equivalent positions because they engaged in union
and protected concerted activities.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Jim Bronkhorst, Ken Falk, TedFuller, Harold Hill, Grant Maichele, Marty Preston,
Mac Rognow, Brian Rowden, and Steve Titus imme-
diate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed and WEWILLmake them whole for any loss of earnings andother benefits resulting from the discrimination against
them, less any net interim earnings, plus interest.ALLIEDMECHANICALSERVICES, INC.Joseph P. Canfield, Esq., for the General Counsel.Barry R. Smith, Esq. and Gary A. Chamberlin, Esq., of Kala-mazoo, Michigan, for the Respondent.DECISIONSTATEMENTOFTHE
CASERICHARDH. BEDDOWJR., Administrative Law Judge. Thismatter was heard in Grand Rapids, Michigan, on February 8through 10, 1994. Subsequent to an extension in the filingdate briefs were filed by the General Counsel and Respond-
ent. The proceeding is based on a charge filed February 22,
1993,1by Plumbers and Pipe Fitters Local 337, United Asso-ciation of Journeymen and Apprentices of the Plumbing and
Pipe Fitting Industry of the United States and Canada, AFL±
CIO. The Regional Director's complaint dated July 14, 1993,
as amended and consolidated with the two embraced cases,
alleges that Respondent, Allied Mechanical Services, Inc., of
Kalamazoo, Michigan, violated Section 8(a)(1) and (3) of the
National Labor Relations Act by hiring new employees while
refusing to reinstate or recall striking employees who made
unconditional offers to return to work and violated Section
8(a)(1) and (5) of the Act by changing its premium pay pol-
icy without first bargaining with the Union.On a review of the entire record in this case and from myobservation of the witnesses and their demeanor, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation engaged in the fabrication andnonretail installation of heating, plumbing, and air-condi-
tioning systems in the construction industry in the Kala-
mazoo area and it annually purchases and receives goods and
materials valued in excess of $50 directly from points out-
side Michigan. It admits that at all times material it has been
an employer engaged in operations affecting commerce with-
in the meaning of Section 2(2), (6), and (7) of the Act. It
also admits that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
Pursuant to a settlement agreement in Case 7±CA±32727the Respondent since July 30, 1991, has recognized the
Union as the collective-bargaining representative of Respond-
ent's employees in the following ``unit'':All full-time and regular part-time plumbers, plumberapprentices, pipe fitters, pipe apprectices, welders,
plumbing and pipe fitting service employees and shop
employees employed by the Employer at and out of its
facility located at 2211 Miller Road, Kalamazoo,
Michigan; but excluding office clerical employees, pro-
fessional employees, guards and supervisors as defined
in the Act and all other employees.While collective-bargaining negotiations have occurred andcontinue to occur, no contract has been agreed to.On two occasions in 1992, the Union struck the Respond-ent and, at least in part, it appears that the purpose and tim-
ing of the strike related to a perceived lack of progress in
negotiations.The first strike occurred on July 20 when 12 employeesstruck to protest Respondent's coercion and intimidation of
employees, constructive discharges of employees, and dis-
crimination against employees (as reflected in the fourth
amended complaint in Cases 7±CA±32727, et. al) thus, for
example, the employees struck to protest written disciplinary 37ALLIED MECHANICAL SERVICESwarnings issued to employee George Vincent, and because ofthreats by Respondent to reduce its size and lay off employ-
ees.On August 4, the Union made a written unconditionaloffer to return to work on behalf of 10 of the 12 striking em-
ployees (strikers John Powers and Jim Bronkhorst were omit-
ted from this offer by error). On September 8, the Union at-
tempted to rectify its error, making a written offer to return
to work on behalf of Powers and Bronkhorst. On September
11, the 10 employees listed were returned to work but Pow-
ers and Bronkhorst were not returned until October 19.The 12 employees involved in this strike were the nucleusof the Union's support and received a monetary stipend from
the Union for engaging in organizational activity among Re-
spondent's other employees. That payment was the difference
between the rate received from Respondent and the hourly
rate of journeymen employees working in that area under a
union contract (one example demonstrated a union rate of
$27 versus Respondent's rate of $16 an hour).The second strike occurred on October 16, when theUnion faxed a letter to Respondent announcing the strike and
stating that employees Steve Titus, Grant Maichele, Harold
Hill, Mac Ragnow, Gil Ragsdale, and Ted Fuller were going
on strike due to Respondent's unfair labor practices. On that
same date, Respondent faxed a letter to the Union informing
the Union that it did not acknowledge or agree that the em-
ployees were engaging in an unfair labor practice strike and
that it did not recognize the strike as being protected. Assert-
edly unbeknownst to the Union and strikers, on the day the
strike started, Respondent sent a letter to Bronkhorst and
Powers accepting the Union's unconditional offer to return to
work on their behalf, but, stating they were not to start until
October 19.The purpose of the strike was said to be because of theRespondent's failure to return strikers Powers and
Bronkhorst and employee complaints regarding the Respond-
ent's asserted poor treatment of the employees returned to
work on September 11 (including Respondent's treatment of
employee Steve Titus when he returned to work and its as-
serted forcing of returning striker Grant Maichele to work in
a ditch), and Respondent's conduct during contract negotia-
tions.Titus had worked on the Respondent's Upjohn project be-fore the strike but when he returned to work Respondent's
president, John Huizenga, assigned Titus to a more remote
location, the Hercules plant in Portage, Michigan. Titus testi-
fied that the Respondent initially declined to provide him
with a hardhat and safety glasses and also required him to
work in an isolated manner he considered to unsafe. Titus
testified that Huizenga said he had never had problems with
Titus before, and asked why Titus was doing this to him.
Titus asked Huizenga what he meant and Huizenga said the
employees were puppets of the Union and they were not act-
ing for themselves. When Titus asked Huizenga why he did
not want to ``go Union'' and Huizenga answered that he had
been a union man for 16 years and it was because of the
Union that they had to close their doors. Huizenga also told
Titus that if Titus had given him a chance, Titus would have
come up the ladder also.On November 10, the Union sent Respondent a letter mak-ing an unconditional offer to return to work on behalf of five
of the six employees who went on strike on October 16. Em-ployee Gil Ragsdale's name was omitted from the letter,again due to an oversight by the Union.On November 16, the Union and Respondent signed an in-formal settlement agreement regarding the fifth amended
consolidated complaint, and it was Union's business agent,
Vince Cristiano's, understanding that the striking employees
would be returned to work (the terms of this agreement were
negotiated by Respondent's attorney, Smith, and counsel for
the Genral Counsel John Ciaramitaro and the Union was not
a direct party to these negotiations).On November 17, all six of the employees who went onthe October 16, strike (including Gil Ragsdale), went to Re-
spondent's facility and met with Huizenga. Employee Harold
Hill, acting on behalf of the employees present, informed
Huizenga that they were making an unconditional offer to re-
turn to work. Huizenga's reply to the employees was that he
had no work for them, the employees left the premises and
Hill told Business Agent Cristiano what Huizenga had said.On November 30, the Regional Director approved the set-tlement agreement negotiated on November 16. As far as the
Union knew at that point Respondent had not hired any strik-
er replacements and believed that the reason the strikers were
not being returned to work at that time was because Re-
spondent had no work for them.On June 14, 1993, Respondent began hiring new employ-ees and it has hired 26 new employees since that time. Re-
spondent never informed the Union that it did not intend to
recall the striking employees when work became available.
The Union first found out the employees had been replaced
several months after the strike when Respondent's attorney
mentioned it during negotiations in a side bar conversation
to Business Agent Cristiano. Meanwhile, employee Bronk-
horst called Cristiano and urging him to take some action
against Respondent because of its hiring of new employees
before returning the strikers to work. The 12 employees who
were the nucleus of the Union's support met with Cristiano
and discussed their grievances, including Respondent's fail-
ure to return the October 16 strikers and the hiring of new
employees.On June 24, 1993, Cristiano faxed a letter to Respondentinforming Respondent that employees Jim Bronkhorst, Ken
Falk, Marty Preston, and Brian Rowden were going on strike
because of Respondent's unfair labor practices, and they
started a strike the same day. The striking employees were
referred to jobs by the Union at the start of this strike (as
they were at the time for the October 16, strike), but the
Union did not know how long those jobs would last.On June 25, 1993, Respondent sent a letter to the Unioninforming the Union tha it considered the June 24 strike to
be unprotected. On July 6, 1993, the Union sent Respondent
a letter making an unconditional offer to return to work on
behalf of the June 24 strikers. To date, Respondent has failed
to return any of the employees who went on strike on Octo-
ber 16, 1992, or June 24, 1993.An employee of the Respondent's accounting department,Judy Kuntzman, testified that Respondent had a system
whereby it paid overtime pay for weekend work even if an
employee did not work 40 hours in the previous week if the
job was what Respondent terms ``reimbursable,'' that is,
under a customer contract that authorizes this payment. In
July 1993, Kuntzman noticed that on certain jobs some em-
ployees were regularly taking off during the week, yet re- 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ceiving overtime pay for weekends. She informed Huizengawhat was going on and, as a result, Respondent issued a doc-
ument entitled ``Policy On Overtime Pay,'' in which it stated
that overtime would not be paid for weekend work when it
appeared that employee missed work during the week with-
out good reason. This statement was announced unilaterally,
without consultation or negotiations with the Union. On
brief, counsel for the General Counsel renews a motion first
proposed during the hearing in this matter to amend the com-
plaint in this matter to allege that since on or about August
1993, and continuing to date, Respondent, through its agent
John Huizenga, has withheld overtime premium pay from
certain employees working on weekends and that on August
1993, Respondent, by its agent John Huizenga, withheld
overtime premium pay from certain employees working at
Respondent's project at Upjohn's building 89. As the pro-
posed amendment is based on evidence presented by Re-
spondent during the trial in this matter; the facts are closely
related to the allegations presently encompassed in the com-
plaint, are of the same class of violations, arose form the
same factual circumstances, involved the same Respondent
defenses, and was fully litigated, I will accept the amend-
ment, see Pergament United Sales, 296 NLRB 333, 334(1989); and Redd-I, Inc., 290 NLRB 1115 (1988).III. DISCUSSIONA. Alleged Change in Premium Pay PolicyThe Respondent maintains a formal, written overtime pol-icy in its employee handbook. This policy provides:4.05 Premium PayOvertime is authorized work performed in excess offorty (40) hours perwork week and time and one-half
(1-1/2) the regular straight time hourly rate for salaried
and non-salaried employees who are non-exempt under
the Fair Labor Standards Act.Kuntzman testified that when scheduled employees forweekend work on a reimbursable job and was paid at pre-
mium rates by the owner, the Company had followed a prac-
tice of passing the Sunday double time premium pay on to
its employees. If weekend work was performed on a non-
reimbursable job, however, an employee would not receive
overtime until he had exceeded 40 hours per week.In August 1993 Kuntzman noticed a pattern of apparentemployee abuse of the premium pay policy whereby several
employees working on a reimbursable job were repeatedly
taking time off during Monday through Friday and then,
would work on the weekend and receive premium pay, even
though they had not worked in excess of 40 hours.The Respondent addresses this abuse with a policy clari-fication as follows:The only exception to this policy is as follows:When an owner agrees to reimburse the company forall overtime and the company receives this reim-
bursement, we in turn will pass this on to the em-
ployee. Employees will, however, be penalized this
overtime pay until they reach 40 hours if they ``play
the game'' of missing work during the week only to
make it up on the weekend with overtime. This isconsidered unfair to both the company and to theowner we are working for.If the company, for whatever reason, has to authorizeovertime and it is not reimbursed by the owner the
rule as stated in the policy manual will be followed.It also was established that employee Brad Wallaceworked at Respondent's Upjohn building 89 job in August
1993, but was denied premium pay after being told by his
supervisor that he would receive overtime rates for weekend
work. The employer showed, however, that Wallace was not
working on a reimbursable job and his total hours did not
exceed 40 in that pay week. Therefore, he was not entitled
to overtime pay and he was specifically informed of this
when he first complained to President John Huizenga.Here, the record shows that the Employer had a premiumpay policy that provides for pay at time and one half for all
hours worked over 40 in a workweek and that it followed
a practice of passing on higher levels of premium pay to em-
ployees who work on reimbursable jobs when an owner pays
the Company for weekend work. In that case, the employee
would receive time and one half for Saturday work and dou-
ble time for Sundays.I agree with the Respondent that the employer's notifica-tion that it would not bill customers reimbursable overtime
(and will not pay premium pay) when in fact employees have
missed work during the week but worked on weekend in
order to work less for the same or a greater amount of
money is a clarification that the policy would be followed
except under limited circumstances where there has been
``game playing'' in an employee's missing work and not a
change in policy that would be a mandatory subject of bar-
gaining.Here, as noted by the Respondent, the Employer has notattempted to disavow the Union's authority as exclusive bar-
gaining representative on behalf of employees in negotiations
over terms and conditions of employment and it otherwise
has solicited input from the Union on even minor proposed
benefit changes, and has held off on making these changes
when the Union objected.Moreover, Brad Wallace's complaint did not relate to a re-imbursable job contract and resulted in no loss in premium
pay and the Union did not make a timely request to bargain
with the Employer about this overall matter, even though it
was participating in bargaining on these same matters at this
time (the Employer's contract proposal mirrored its long-
standing premium pay policy contained in the employee
handbook and the Union's overtime provisions of its pro-
posal submitted in December 1993 were identical to the
Union's previous submission in September 1992, and did not
change its proposal in response to any alleged unilateral
change in overtime pay).Under these circumstances, I concluded that the recordfails to support a conclusion that the Respondent has improp-
erly withheld overtime premium pay or has changed its pre-
mium pay policy or has failed to bargain with the Union
over this subject and I find that the Respondent has not vio-
lated Section 8(a)(1) and (5) of the Act in this respect, as
alleged. 39ALLIED MECHANICAL SERVICESB. Refusal to Recall Striking EmployeesThe Union struck the Employer on three occasions and oneach occasion it made valid subsequent unconditional offers
to return on behalf of the striking employees. All were re-
turned to work after the first strike, however, six employees
were not reinstated after the October 16 strike and four em-
ployees were not reinstated after the June 24, 1993 strike.In a discharge or tenure of employment situation such asthat involved in this proceeding the Board applies a causa-
tion test that requires that the General Counsel meet an initial
burden of presenting sufficient evidence to support an infer-
ence that the employees' union or other protected, concerted
activities were a motivating factor in the employer's decision
to terminate or, as here, fail and refuse to reinstate.Here, the General Counsel has shown that the allegeddiscriminatees engaged in two union endorsed economic
strikes at a time when the Employer and the Union were en-
gaged in ongoing negotiations of a collective-bargaining
agreement (here there also is evidence that employees were
concerned in the second strike with asserted unfair labor
practices regarding alleged poor treatment of employees who
returned after the first strike and, in the third strike with the
alleged unfair labor practices of the Employer's failure to re-
call strikers after the end of the second strike).Under these circumstances, it is shown that both the em-ployees' second strike on October 16, 1992, and their third
strike on June 24, 1993, were activities protected by Section
7 of the Act. Accordingly, under the principles laid down by
the Supreme Court in NLRB v. Fleetwood Trailer Co., 389U.S. 375 (1967), and by the Board in Laidlaw Corp., 171NLRB 1366 (1968), these strikers had continued status as
employees and entitlement, on request, to be returned to their
former job, or a substantially equivalent positions, absent
proof of ``legitimate and substantial business reasons.''
Moreover, once the strikers made unconditional offers to re-
turn to work, it was the Respondent who bore the burden of
seeking out and contacting the employee and the mere pas-
sage of 3 to 10 months would not limit the employees' fun-
damental right to reinstatement. See U.S. Mineral ProductsCo., 276 NLRB 140, 142 (1985).Otherwise, the Respondent's own argument that it deniedreinstatement to the strikers because they were paid union or-
ganizers or ``salts'' specifically supports a conclusion that it
was motivated by their union activities and, accordingly, I
find that the General Counsel has met his initial burden by
presenting a prima facie showing, sufficient to support an in-
ference that the employees' union and concerted activities
were a motivating factor in Respondent's subsequent deci-
sion to deny them reinstatement. Accordingly, the testimony
will be discussed and the record evaluated in keeping with
the criteria set forth in Wright Line, 251 NLRB 1083 (1980).See NLRB v. Transportation Corp., 462 U.S. 393 (1983).Under both the Wright Line and Laidlaw test the burdenof proving justification for a failure to recall is on the em-
ployer. Here, it is clear that after both the second and third
strike and the corresponding unconditional offers to return to
work, the employer disregarded its employees' fundamental
right to reinstatement and instead, on and after June 14,
1993, hired 26 new employees.The Respondent first contends that the Regional Director'sNovember 30 approval of a settlement agreement negotiated
on November 16 following the second strike (that of October16) bars litigation of the Employer's presettlement conductand contend that for this issue to survived it must be specifi-
cally reserved citing Cambridge Taxi Co., 260 NLRB 931(1982).The General Counsel, however, accurately points out thatwhile the settlement agreement might arguably bar the litiga-
tion of the events which led up to this strike as unfair labor
practices, it is clear that it does not bar establishing the fact
that the strike was a protected economic strike and that Re-
spondent's and postsettlement hiring of new employees and
refusal to reinstate the strikers was subsequent conduct that
violated the Act. Here, the settlement agreement was silent
on the subject of reinstatement and the record shows that
prior to the agreement and on the employee November 17
unconditional offer to return to work, the Respondent did not
inform the Union that it would refuse to reinstate the strikers
and only said that there was no work for them. Therefore,
neither the Union nor the General Counsel could have know
and they could not have readily discovered that Respondent
was refusing to reinstate the strikers. See Hollywood Roo-sevelt Hotel Co., 235 NLRB 1397 (1978).Inasmuch as the settlement agreement negotiated Novem-ber 16 did not specifically waive the employees' Laidlawrights, it cannot be found that the Respondent's post-
settlement conduct in repudiating these fundamental rights is
subject to any settlement bar theory and, accordingly, its de-
fense in this respect must fail.The Respondent theorizes that the strikes were unprotectedbecause the strikes were not motivated by employee concerns
over employer unfair labor practices. Here, the employees'
Laidlaw rights are not dependent on unfair labor practiceconcerns or on the correctness or effectiveness of the
Union's predisposition to use a strike as a tool to influence
contract negotiations. Employees may strike for a good or ju-
dicious reason or for a bad or unwise reason and the employ-
er's perception of the reason does not control the protected
nature of the activity.Moreover, as pointed out by the General Counsel, the tra-ditional approach by the Board is that if the strike is not an
unfair labor practice strike, it is nevertheless an economic
strike. See, e.g., Commercial Candy Vending Division, 294NLRB 908 (1989), and when unfair labor practices cease to
be the motivating factor for a strike, the strike is viewed as
economic Trident Seafoods Corp., 244 NLRB 566, 569±570(1979), enfd. 642 F.2d 1148 (9th Cir. 1981).The Respondent also implies that the strikes were unpro-tected because the Union waited to strike until a time when
it could place the strikers in other jobs, and because the
length of the strikes were related to the length of the interim
employment. The Board, however, has found that the timing
of a strike to accommodate the Union's interests does not
make the strike unprotected. R&H Coal Co.
, 309 NLRB28 (1992).Respondent also contends the strikes were unprotected be-cause the Union did not communicate the reasons for the
strike to Respondent and because the strikers had no inde-
pendent reasons and merely did what the union representa-
tive told them to do. Here, I find that the ongoing first con-
tract negotiations by the employees' certified representative
provides a valid reason and basis for a protected concerted
activity and, as the employees otherwise were not coerced to
participate in the strike, I find that their acquiesence in the 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Union's decision is irrelevant to any evaluation of the pro-tected nature of their conduct.Otherwise it is shown that striker Titus spoke with the Re-spondent's president about being reassigned to a more re-
mote jobsite after his return from the first strike and it has
been found that in similiar circumstances that Respondent
cannot blind itself to the surrounding actions and claim that
it did not know the walkout was based on a protected activ-
ity. See Eaton Warehousing Co., 297 NLRB 958, 961±962(1990), enfd. mem. 919 F.2d 141 (6th Cir. 1990).Here, the Union in each instance sent a letter that advisedthe Employer that they were striking because of ``unfair
labor practices.'' Thus, a reason was given and the ultimate
validity of unfair labor practice allegations again is not rel-
evant or a justification for a failure to afford striking employ-
ees their Laidlaw rights. Moreover, in Scioto Coca-Cola Bot-tling Co., 251 NLRB 766 (1980), the Board said:In order to find that a discharge ... for engaging in
protected activity violated Section 8(a)(1) it is not nec-essary at the time of the occurrence that the employer
knew that the activity is protected ... if in fact it is.

However, in order for the Board to make such a finding
there must be some evidence on the record from what-
ever source that the activity engaged in was not only
concerted but, more significantly, that it was in fact
protected. [Emphasis added.]Finally, the Respondent also contends that the strikerswere not employees because they received money from the
Union for engaging in organizing activity while in Respond-
ent's employ. The Board, however, consistently has found
that paid union organizers are employees within the meaning
of the Act, and entitled to the protection of the Act. Town& Country Electric, 309 NLRB 1250 (1992); Sunland Con-struction Co., 309 NLRB 1224 (1992), as reaffirmed inSunland Construction Co., 311 NLRB 685 (1993), a casewhich specifically disagrees with an argument citing H.B.
Zachry Co., 886 F.2d 70 (4th Cir 1989), a case relied onhere by the Respondent.Here, the so-called salts were regular employees of Re-spondent and were primarily working for Respondent in
order to receive wages for work performed. They engaged in
organizing activity only incidental to their work and were
paid only the difference between the Respondent's wage
level and the area union wage level and I find no persuasive
reason why they should be considered to have relinquished
their status as statutory employees. Here, it may be inferred
that on the negotiation of a mutually agreeable wage level
and the entering into a collective-bargaining agreement, a
union wage level would be in effect at the Employer and its
union employees would no longer receive supplemental sti-
pends from the Union. Thus, contrary to the situation in
Ultrasystems Western Contractors v. NLRB, 18 F.3d 251 (4thCir. 1994), also relied on by the Respondent, the employees
here were primarily employees of the Company, not the
Union, and they intended to remain as plumbers and pipe-
fitters, rather than as union organizers.As noted above, the burden of showing special cir-cumstances which would justify taking away an employee's
protection under the Act is on the Respondent proponent. It
is a serious burden that should not be lightly evaluated andhere there are no compelling circumstances that would provethat the involved strikers were not primarily employees. Ac-
cordingly, it cannot be held that they have lost the protection
of the Act by their receipt of supplemental payments for their
union organizational activities. Otherwise, the Board's pre-
vailing policy is to consider even those who are union em-
ployed organizers to be entitled to the protection of the Act
and, under all these circumstances, I find that the Respondent
has failed to show that it had legitimate and substantial busi-
ness reasons for failing to reinstate former strikers at the time
it began to hire new employees.Accordingly, I find that the General Counsel has shownthat the employees who struck Respondent on both October
16, 1992, and June 24, 1993, were engaged in an economic
strike; that these employees, including employee Ragsdale,
made unconditional offers to return to work; that Respondent
refused to reinstate these employees pursuant to those offers,
but instead hired new employees contrary to the employees
Laidlaw rights and that it violated Section 8(a)(1) and (3) ofthe Act, as alleged.CONCLUSIONSOF
LAW1. Respondent Allied Mechanical Services, Inc. is an em-ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Jim Bronkhorst, Ken Falk, Ted Fuller, Harold Hill,Grant Maichele, Marty Preston, Mac Rognow, Gil Ragsdale,
Brian Rowden, and Steve Titus are statutory employees of
the Respondent and valid unconditional offers to return to
work were made on behalf of each following their participa-
tion in a protected strike.4. By failing and refusing to reinstate the named employ-ees when jobs became available on and after June 14, 1993,
the Respondent has violated Section 8(a)(1) and (3) of the
Act.5. The Respondent otherwise is not shown to have en-gaged in conduct violative of the Act as alleged in the com-
plaint.REMEDYHaving found that the Respondent has engaged in certainuunfair labor practices, I find it necessary to order it to cease
and desist and to take certain affirmative action designed to
effectuate the policiies of the Act.Inasmuch as Respondent failed and refused to offer timelyrecall on and after June 14, 1993, to the following individ-
uals who made valid offers to return to work from an eco-
nomic strike: Jim Bronkhorst, Ken Falk, Ted Fuller, Harold
Hill, Grant Maichele, Marty Preston, Mac Rognow, Gil
Ragsdale, Brian Rowden, and Steve Titus, it is recommended
that Respondent must offer them reinstatement to their
former jobs or substantially equivalent positions, dismissing,
if necessary, any employees hired subsequent to June 14,
1993, without prejudice to their seniority or other rights and
privileges previously enjoyed, and make them whole for any
loss of earnings they may have suffered because of the dis-
crimination practiced against them by payment to them of a
sum of money equal to that which they normally would have
earned from the date of the discrimination to the date or rein- 41ALLIED MECHANICAL SERVICES2Under New Horizons, interest is computed at the short-term Fed-eral rate for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. §6621.
3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''statement in accordance with the method set forth in F.W.
Woolworth Co., 90 NLRB 1173 (1987).2See also Dean Gen-eral Contractors, 285 NLRB 573 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Allied Mechanical Services, Inc., Kala-mazoo, Michigan, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Failing and refusing to reinstate or to recall economicstrikers to their former or substantially equivalent positions
because they engaged in union and protected concerted ac-
tivities.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Jim Bronkhorst, Ken Falk, Ted Fuller, HaroldHill, Grant Maichele, Marty Preston, Mac Rognow, GilRagsdale, Brian Rowden, and Steve Titus immediate and fullreinstatement and make them whole for the losses they in-
curred as a result of the discrimination against them in the
manner specified in the remedy section.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its facilities in Kalamazoo, Michigan, and at itsjobsites in the Kalamazoo area, and mail to the named em-
ployees at their last known address copies of the attached no-
tice marked ``Appendix.''4Copies of the notice, on formsprovided by the Regional Director for Region 7, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.